DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on August 9, 2022. Claims 1-23 and 25 are canceled. Claims 24 and 26-43 are pending and will be considered for examination. 

Terminal Disclaimer
The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,276,111 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Response to Arguments
I.	Double Patenting
	The Double Patenting rejection is withdrawn as a result of the terminal disclaimer filed on 	August 9, 2022. 

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed August 9, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
	Applicant begins by arguing (middle of page 6) that the previous office action does not make a prima facie case that any of the claims of the present application are unpatentable under Section 101. Examiner disagrees. The 101 analysis in the previous office action and the updated 101 rejection below are in accordance with the Office’s Guidance. The 101 rejection provides a full analysis under Step 1, Step 2A Prong 1, Step 2A Prong 2, and Step 2B. Therefore, this argument is not persuasive. 

	Next Applicant argues (top of page 7) that the claims “do not need to undergo the full
eligibility analysis as they are directed to a clear improvement of computer functionality
with respect to at least generating a website having multiple, distinct portal”. Examiner disagrees. Generating a website having multiple, distinct portals is a generic computer function (i.e., connecting multiple user interfaces via a website). Therefore, this argument is not persuasive. 
	Applicant goes on to argue (middle of page 7) that “Rather than organizing human activity or being directed to an abstract idea, each of the pending claims herein relate to facilitating interactions and communications between multiple devices by generating a website and providing a seller portal, a host
portal, and multiple customer portals to that website. The systems and methods claimed herein relate to improving the functionality of these multiple devices to facilitate sales through a remote platform in a more efficient manner”. Examiner disagrees. There is no evidence provided of an improvement to functionality of multiple devices through a remote platform in a more efficient manner. Rather, the abstract idea of facilitating sales is implemented using a generic computer system. Therefore, this argument is not persuasive. 
Then, Applicant argues (bottom of page 7) that the pending claims are analogous to McRO because they constitute an improvement to computer-related technology. As support for this improvement, Applicant states “More specifically, the claimed invention herein improves computer functionality by automating and facilitating sales through a remote platform including launching multiple, distinct portals each having different, unique roles”. This is not an improvement in computer functionality – launching multiple, distinct portals each having different, unique roles is a generic computer function (i.e., connecting multiple user interfaces having different roles). In contrast, the court in McRO stated “Claim 1 of the ′576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type”. That is, the use of rules changed an existing computer technology (computer animation with the need of manual assistance from humans) to an improved computer technology (computer animation with similar or better results, but without the need for manual assistance from humans). Therefore, Examiner does not find Applicant’s argument persuasive. 
	Applicant further argues (top of page 8) that the pending claims amount to significantly more than the judicial exception because “The pending claims are directed to a practical application which integrates principles into a practical application that provides multiple, tangible benefits (e.g., improving efficiency by automating, inter alia, (1) receiving information related to a selling event; (2) generating a website from that information; and (3) launching multiple, distinct portals to be accessed by different parties during a remote selling event)”. This is not evidence of an improvement. Rather it is a statement of the application of the abstract idea of facilitating a selling event using generic computer functions - i.e., receiving information, generating a website, and connecting users through the website. Therefore, this argument is not persuasive. 
	Applicant continues by arguing (middle of page 8) that the pending claims are analogous to Alice and Ex Parle Liron Slonimsky without any analysis of how the pending claims are similar to those decisions. As a result, this argument is conclusory and not persuasive. 
	Applicant then argues “Such a practical application, and the benefits thereof, are repeatedly stated in the specification of the present application. As just one example, the present application repeatedly discusses how the claimed features integrate principles into a practical application that effectively sell products or services through a remote platform”. As evidence of such practical application, Applicant cites Spec [0059], [0070], [0229], and [0232] without further explanation. This argument is conclusory. In addition, Examiner has reviewed those portions of the Specification and does not find any evidence of a practical application. These paragraphs describe various aspects of a sales event being conducted via a generic computer system (i.e., connecting multiple user interfaces via a website). , 
Applicant then argues “As in Ex Parle Alfredo Dimaunahan, Appeal No. 2020-002345 (PTAB, July 20, 2020), the Examiner in this case has not met their burden of showing a lack of an inventive concept in the pending claims”. Applicant does not describe how the cited decision applies to Examiner’s analysis, so this argument is therefore conclusory. Further, Examiner has met the burden of showing a lack of inventive concept according to the Office’s Guidelines - see updated 101 analysis below. Therefore, this argument is not persuasive. 
Finally, Applicant argues (top of page 9) that ”The limitations of the pending claims do not merely instruct a practitioner to implement an abstract idea on a generic computer. Nor do the limitations claim generic, routine, conventional computer activities that are performed only for their conventional uses. Instead, the claims recite multiple, interconnected, codependent processes or devices that, taken together, provide the previously discussed tangible benefits”. Examiner disagrees. The pending claims recite the abstract idea of facilitating a sales event using generic, routine, conventional computer activities, and amount to applying the abstract idea using a generic computer system. See updated 101 rejection below. Therefore, this argument is not persuasive. Applicant also seems to imply that the lack of an art rejection suggests subject matter eligibility. Examiner disagrees. Examiner is not aware of any court cases, rules or guidelines that suggest this proposition. In addition, there is still a 103 rejection on the pending claims - see updated 103 rejection below. Therefore, this argument is not persuasive. 

III.	Claim Rejections - 35 USC § 102
Applicant’s arguments filed August 9, 2022 with respect to claims rejected under 35 USC § 102 have been fully considered and are persuasive. Examiner agrees that Gagnon-Voiles, does not disclose all the limitations of the amended claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendments to those claims, which are now rejected under 35 USC § 103. 

IV.	Claim Rejections - 35 USC § 103
In Applicant’s arguments filed August 9, 2022, Applicant argues that the combination of Gagnon-Voiles and Yu do not teach all the limitations of the amended claims. Examiner agrees. The limitations added in amendment are taught by new reference Miller. As a result the arguments under 35 USC § 103 are moot because the arguments do not apply to the references being used in the current rejection. 








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24 and 26-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 24 and 26-43 are directed to a system, which is a machine. Therefore, claims 24-43 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 24:
The claim recites a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to: 
receive information related to a selling event; 
generate a website from the information related to the selling event; 
launch a seller portal to the website; and 
launch a host portal to the website; and 
launch a plurality of customer portals to the website, the plurality of customer portals being configured to offer at least one functional feature unique to a customer using a customer portal.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of facilitating a selling event that includes a seller, a host, and a plurality of customers. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving information), evaluation (e.g., generating from the information), judgment, opinion. 
Dependent claims 26-34 recite the same abstract ideas identified in claim 24. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 24 and 26-34 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website and connections to the website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 26-34 are not integrated into a practical application based on the same analysis as for claim 24 above.



Claim 35:
The claim recites a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to: 
receive information related to a selling event; 
generate a website from the information related to the selling event; 
launch a seller portal to the website; 
launch a host portal to the website; and 
launch a plurality of customer portals to the website; and 
launch a plurality of customer portals to the website, the plurality of customer portals being configured to offer at least one function unique to a customer using a customer portal.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of facilitating a selling event that includes a seller, a host, and a plurality of customers. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving information), evaluation (e.g., generating from the information), judgment, opinion. 
Dependent claims 36-41 recite the same abstract ideas identified in claim 35. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 35-41 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website and connections to the website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 36-41 are not integrated into a practical application based on the same analysis as for claim 35 above.

Claim 42:
The claim recites a system for selling through a remote platform, comprising: 
a memory for storing computer readable code; and 
a processor operatively coupled to the memory, the processor configured to: 
generate a website having a seller portal, a host portal, and a plurality of customer portals for a selling event, the plurality of customer portals being configured to offer at least one function or feature unique to a customer using a customer portal; and 
receive from the seller portal a selection of at least one product or service to be displayed on each of the plurality of customer portals for purchase during the selling event, wherein the selection of at least one product or service is unique to each customer. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of facilitating a selling event that includes a seller, a host, and a plurality of customers. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a selection), evaluation (e.g., generating for an event), judgment, opinion. 
Dependent claim 43 recites the same abstract ideas identified in claim 42. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 42-43 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website and connections to the website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claim 43 is not integrated into a practical application based on the same analysis as for claim 42 above.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 24 and 26-34 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 35-41 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 42-43 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.






















Claims 24, 26-28, 30, 32-37, and 39-43  are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon-Voiles (US 2016/0155162 A1) (“Gagnon-Voiles”) in view of Miller (US 2020/0334737 A1) (“Miller”).

Claim 24: Gagnon-Voiles discloses a system (fig 1 element 100) for selling (abstract -Specifically, the present disclosure provides an on-line, interactive group selling [claimed for selling] and shopping platform, facilitated by a consultant, which allows consumers to shop together online wherever they may be located, while viewing and participating in a real time event) through a remote platform (fig 1 element 200), comprising: 
a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 10 lines 1-9): 
receive information related to a selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page of the online, interactive selling and shopping platform of the present disclosure [claimed selling event]. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed receive information related to a selling event]); 
generate a website from the information related to the selling event ([0051] - FIGS. 3 and 4 illustrate in detail the process flow for creation of an Event Page 200 and the Event Page in use during the online, real time shopping and selling presentation or party. FIG. 3 illustrates the process flow for creation of the Event Page 200 [claimed generate a website from the information related to the selling event]. As will be discussed in detail, the Event Page includes several elements. Initially, there is a product presentation area 200a, where the product images 208, which may also include video clips 213, are presented); 
launch a seller portal to the website ([0050] - On the day of the shopping event, the consultant [claimed seller] 112, logs in 128 to the Home Page 102 through a network server 125 (FIG. 1) [claimed seller portal to the website]. Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event, and the ability to link to remote shopping carts 250; see also 
[0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event 222 on the presentation area 200a of the Event Page 200. The consultant 112 facilitates the event and controls what images are loaded into the presentation area 200a of the Event Page 200 from the series of catalog pages 210, moving through and demonstrating products, just like during a traditional in-person party event. In addition to showing the product images 208, the consultant 112 can also load video clip demonstrations 213 of the particular item being shown [this paragraph gives examples of things the seller can do through the seller portal - e.g., “consultant 112 shows and demonstrates the products”, “consultant 112 facilitates the event and controls what images are loaded into the presentation area”, and “consultant 112 can also load video clip demonstrations”]); 
launch a host portal to the website ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event. The next step includes sending the invitation 118 to at least one remote guest or consumer 120 [this sentence gives examples of things the host can do through the host portal - e.g., “create a themed event and invitation 116 for a particular product”, “sending the invitation 118 to at least one remote guest or consumer”]; see also 
[0057] - However, the advantage of the present system 100 is that the consultant 112 and guests 210 are all linked together, through various electronic devices through a network to a server of a website [claimed host portal to the website], so that the remote guests can shop together online, during live video feed and demonstrations, no matter where they are located); and 
launch a plurality of customer portals to the website ([0050] - Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event [claimed launch a plurality of customer portals to the website], and the ability to link to remote shopping carts 250). 
Gagnon-Voiles fails to explicitly disclose the plurality of customer portals being configured to offer at least one functional feature unique to a customer using a customer portal. 
However, Miller does teach the plurality of customer portals being configured to offer at least one functional feature unique to a customer using a customer portal ([0025] - The answers to the user's questions may be used to discern the customer's preferred “Lifestyle” (a proprietary product categorization representing a user's desired product effect), as well as the customer's preferred “Consumption Method” (such as Vape, Edibles, Flower, etc.). These data points, along with purchase history and browsing history, may then be stored in user data 116 and used for future relevant search suggestions. In some embodiments, the data may be used by online menus to create a customized view [claimed functional feature unique to a customer] for customers based on their preferences, purchase history and settings). 
Gagnon-Voiles does not explicitly disclose customer portals being configured to offer at least one functional feature unique to a customer. Gagnon-Voiles does disclose customer portals configured to offer at least one functional feature to a customer [0050], which suggests the use of customer portals in some form.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Miller into the invention of Gagnon-Voiles. One of ordinary skill in the art would have been motivated to do so because Miller teaches that configuring the plurality of customer portals to offer at least one functional feature unique to a customer using a customer portal provides the advantage of enabling highly personalized functionality and recommendations based on user attributes ([0083]). 
In addition, it would have been recognized that applying the known technique of configuring the plurality of customer portals to offer at least one functional feature unique to a customer using a customer portal, as taught by Miller, to the teachings of Gagnon-Voiles, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 26: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the processor provides a chat area for the seller portal, the host portal, and the plurality of customer portals ([0051] - Second, there is a video conferencing section 201, which includes live video of the attendees of the presentation, including the consultant/curator [claimed seller] 112, the remote guest or guests [claimed plurality of customer] 120, and the host/hostess [claimed host] . . . Third, there is a chat room [claimed chat area for the . . . portals] 206 for use by all attendees). 

Claim 27: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the processor receives a selection of media from the host portal ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed selection of media]) 
and displays the media within one or more of the plurality of customer portals ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event [here, the media is a live video feed demonstration of the product] 222 on the presentation area 200a of the Event Page 200 [claimed within the customer portal]). 
 
Claim 28: Gagnon-Voiles discloses the system for selling through the remote platform of claim 27, and further discloses wherein the media comprises a live stream showing a product or a service ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section [claimed live stream] 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products [claimed showing a product or a service] 208 from that particular event 222 on the presentation area 200a of the Event Page 200). 

Claim 30: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the processor sends an electronic invitation to access the website before the selling event starts ([0049] - The next step includes sending the invitation 118 to at least one remote guest or consumer [claimed sends an electronic invitation to access the website] 120. The guest accepts the invitation 122. In the next step 124, the attendee information is gathered, and the event is confirmed and coordinated [claimed before the selling event starts - that is, [0049] teaches that the sequence of events: (1) invitation sent; (2) invitation accepted; (3) event is confirmed and coordinated. Since the invitation is sent before the event is confirmed and coordinated, the invitation is sent before the event starts]). 

Claim 32: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the selling event is for selling a product ([0049] - Preparation 100a or creating a shopping/selling event [claimed selling event] includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products [claimed for selling a product] to be shown during the event). 

Claim 33: Gagnon-Voiles discloses the system for selling through the remote platform of claim 32, and further discloses wherein the product is clothing ([0047] - Each Store Front of Brand Page 106 categorizes the products being offered, for example, clothing [claimed wherein the product is clothing]).

Claim 34: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the selling event is for selling a service ([0021] - Systems and methods for interactively linking buyers and sellers of goods, and possibly services [claimed for selling a service], online through a multi-faceted event page [claimed the selling event], wherein the shopping and selling happens in real time, are provided). 

Claim 35: Gagnon-Voiles discloses a system (fig 1 element 100) for selling (abstract -Specifically, the present disclosure provides an on-line, interactive group selling [claimed for selling] and shopping platform, facilitated by a consultant, which allows consumers to shop together online wherever they may be located, while viewing and participating in a real time event) through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 10 lines 1-9): 
receive information related to a selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page of the online, interactive selling and shopping platform of the present disclosure [claimed selling event]. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed receive information related to a selling event]); 
generate a website from the information related to the selling event ([0051] - FIGS. 3 and 4 illustrate in detail the process flow for creation of an Event Page 200 and the Event Page in use during the online, real time shopping and selling presentation or party. FIG. 3 illustrates the process flow for creation of the Event Page 200 [claimed generate a website from the information related to the selling event]. As will be discussed in detail, the Event Page includes several elements. Initially, there is a product presentation area 200a, where the product images 208, which may also include video clips 213, are presented); 
launch a seller portal to the website ([0050] - On the day of the shopping event, the consultant [claimed seller] 112, logs in 128 to the Home Page 102 through a network server 125 (FIG. 1) [claimed seller portal to the website]. Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event, and the ability to link to remote shopping carts 250; see also 
[0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event 222 on the presentation area 200a of the Event Page 200. The consultant 112 facilitates the event and controls what images are loaded into the presentation area 200a of the Event Page 200 from the series of catalog pages 210, moving through and demonstrating products, just like during a traditional in-person party event. In addition to showing the product images 208, the consultant 112 can also load video clip demonstrations 213 of the particular item being shown [this paragraph gives examples of things the seller can do through the seller portal - e.g., “consultant 112 shows and demonstrates the products”, “consultant 112 facilitates the event and controls what images are loaded into the presentation area”, and “consultant 112 can also load video clip demonstrations”]); 
launch a host portal to the website ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event. The next step includes sending the invitation 118 to at least one remote guest or consumer 120 [this sentence gives examples of things the host can do through the host portal - e.g., “create a themed event and invitation 116 for a particular product”, “sending the invitation 118 to at least one remote guest or consumer”]; see also 
[0057] - However, the advantage of the present system 100 is that the consultant 112 and guests 210 are all linked together, through various electronic devices through a network to a server of a website [claimed host portal to the website], so that the remote guests can shop together online, during live video feed and demonstrations, no matter where they are located); and 
launch a plurality of customer portals to the website ([0050] - Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event [claimed launch a plurality of customer portals to the website], and the ability to link to remote shopping carts 250). 
Gagnon-Voiles fails to explicitly disclose the plurality of customer portals being configured to offer at least one function unique to a customer using a customer portal. 
However, Miller does teach the plurality of customer portals being configured to offer at least one function unique to a customer using a customer portal ([0025] - The answers to the user's questions may be used to discern the customer's preferred “Lifestyle” (a proprietary product categorization representing a user's desired product effect), as well as the customer's preferred “Consumption Method” (such as Vape, Edibles, Flower, etc.). These data points, along with purchase history and browsing history, may then be stored in user data 116 and used for future relevant search suggestions. In some embodiments, the data may be used by online menus to create a customized view [claimed function unique to a customer] for customers based on their preferences, purchase history and settings).
It would have been obvious at the effective filing date to combine Miller with Gagnon-Voiles for the reasons identified above in claim 24. 

Claim 36: Gagnon-Voiles discloses the system for selling through the remote platform of claim 35, and further discloses wherein the processor displays media within at least one of the plurality of customer portals ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event [claimed displays media] 222 on the presentation area 200a of the Event Page 200 [claimed within at least one of the plurality of customer portals]). 
Gagnon-Voiles fails to explicitly disclose wherein the processor displays media unique to the customer within at least one of the plurality of customer portals.
However, Miller does teach wherein the processor displays media unique to the customer within at least one of the plurality of customer portals ([0007] - receive a request to provide a personalized product recommendation to a user, determine, based on attributes associated with the user, a cluster to which the user belongs, determine, based on information stored in association with the cluster, a likely effect for each of a set of products, identify a preferred lifestyle and cannabinoid ratio for the user, identify a subset of the set of products for which the determined likely effect matches the preferred lifestyle, and provide an indication of the subset of the set of products in response to the request [claimed displays media unique to the customer]).
It would have been obvious at the effective filing date to combine Miller with Gagnon-Voiles for the reasons identified above in claim 24. 

Claim 37: All the limitations in system claim 37 are closely parallel to the limitations of system claim 28 analyzed above and are rejected on the same bases. 

Claim 39: All the limitations in system claim 39 are closely parallel to the limitations of system claim 32 analyzed above and are rejected on the same bases. 

Claim 40: All the limitations in system claim 40 are closely parallel to the limitations of system claim 33 analyzed above and are rejected on the same bases. 

Claim 41: All the limitations in system claim 41 are closely parallel to the limitations of system claim 34 analyzed above and are rejected on the same bases. 

Claim 42: Gagnon-Voiles discloses a system (fig 1 element 100) for selling (abstract -Specifically, the present disclosure provides an on-line, interactive group selling [claimed for selling] and shopping platform, facilitated by a consultant, which allows consumers to shop together online wherever they may be located, while viewing and participating in a real time event) through a remote platform (fig 1 element 200), comprising: 
a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 10 lines 1-9): 
generate a website ([0051] - FIGS. 3 and 4 illustrate in detail the process flow for creation of an Event Page 200 and the Event Page in use during the online, real time shopping and selling presentation or party. FIG. 3 illustrates the process flow for creation of the Event Page 200 [claimed generate a website]. As will be discussed in detail, the Event Page includes several elements. Initially, there is a product presentation area 200a, where the product images 208, which may also include video clips 213, are presented) 
having a seller portal ([0050] - On the day of the shopping event, the consultant [claimed seller] 112, logs in 128 to the Home Page 102 through a network server 125 (FIG. 1) [claimed seller portal]. Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event, and the ability to link to remote shopping carts 250; see also 
[0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event 222 on the presentation area 200a of the Event Page 200. The consultant 112 facilitates the event and controls what images are loaded into the presentation area 200a of the Event Page 200 from the series of catalog pages 210, moving through and demonstrating products, just like during a traditional in-person party event. In addition to showing the product images 208, the consultant 112 can also load video clip demonstrations 213 of the particular item being shown [this paragraph gives examples of things the seller can do through the seller portal - e.g., “consultant 112 shows and demonstrates the products”, “consultant 112 facilitates the event and controls what images are loaded into the presentation area”, and “consultant 112 can also load video clip demonstrations”]), 
a host portal ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event. The next step includes sending the invitation 118 to at least one remote guest or consumer 120 [this sentence gives examples of things the host can do through the host portal - e.g., “create a themed event and invitation 116 for a particular product”, “sending the invitation 118 to at least one remote guest or consumer”]; see also 
[0057] - However, the advantage of the present system 100 is that the consultant 112 and guests 210 are all linked together, through various electronic devices through a network to a server of a website [claimed host portal], so that the remote guests can shop together online, during live video feed and demonstrations, no matter where they are located), 
and a plurality of customer portals ([0050] - Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event [claimed plurality of customer portals], and the ability to link to remote shopping carts 250) 
for a selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event [claimed selling event] through the Event Page); and 
receive from the seller portal a selection of at least one product or service ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed seller portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed selection of at least one product or service]) to be displayed on each of the plurality of customer portals for purchase during the selling event ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event [claimed to be displayed on each of the plurality of customer portals for purchase] 222 on the presentation area 200a of the Event Page 200 [claimed during the selling event]). 
Gagnon-Voiles fails to explicitly disclose the plurality of customer portals being configured to offer at least one function or feature unique to a customer using a customer portal; 
wherein the selection of at least one product or service is unique to each customer. 
However, Miller does teach the plurality of customer portals being configured to offer at least one function or feature unique to a customer using a customer portal ([0025] - The answers to the user's questions may be used to discern the customer's preferred “Lifestyle” (a proprietary product categorization representing a user's desired product effect), as well as the customer's preferred “Consumption Method” (such as Vape, Edibles, Flower, etc.). These data points, along with purchase history and browsing history, may then be stored in user data 116 and used for future relevant search suggestions. In some embodiments, the data may be used by online menus to create a customized view [claimed function or feature unique to a customer] for customers based on their preferences, purchase history and settings); 
wherein the selection of at least one product or service is unique to each customer ([0007] - receive a request to provide a personalized product recommendation to a user, determine, based on attributes associated with the user, a cluster to which the user belongs, determine, based on information stored in association with the cluster, a likely effect for each of a set of products, identify a preferred lifestyle and cannabinoid ratio for the user, identify a subset of the set of products for which the determined likely effect matches the preferred lifestyle, and provide an indication of the subset of the set of products in response to the request [claimed selection of at least one product or service is unique to each customer]).
It would have been obvious at the effective filing date to combine Miller with Gagnon-Voiles for the reasons identified above in claim 24. 

Claim 43: Gagnon-Voiles discloses the system for selling through the remote platform of claim 42, and further discloses wherein the host portal facilitates the selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed facilitates the selling event]). 























Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon-Voiles (US 2016/0155162 A1) (“Gagnon-Voiles”) in view of Miller (US 2020/0334737 A1) (“Miller”) in view of Yu et al (US 2013/0339190 A1) (“Yu”).

Claim 29: Gagnon-Voiles discloses the system for selling through the remote platform of claim 27. Gagnon-Voiles fails to explicitly disclose wherein the media comprises a carousel for purchasing a product or a service. However, Yu does teach wherein the media comprises a carousel for purchasing a product or a service (abstract - A user interface for displaying retail search results is disclosed. The system and methods allow users to search for a plurality of retail items while simultaneously viewing a plurality of search results for each of the plurality of retail items. This interface allows users to easily compare the search results for each retail item, and to purchase a plurality of retail items simultaneously [claimed for purchasing a product or a service]. In one example of the present disclosure, users may enter a plurality of retail items into a shopping list. The system may then display multiple results for each item on the shopping list in a carousel-like user interface [claimed media comprises a carousel], so users may view a plurality of results for a plurality of items simultaneously).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yu into the invention of Gagnon-Voiles. One of ordinary skill in the art would have been motivated to do so because Yu teaches the following advantages of using media comprising a carousel for purchasing a product or a service: it allows users to view and purchase a plurality of retail items simultaneously [abstract]. 
In addition, it would have been recognized that applying the known technique of using media comprising a carousel for purchasing a product or a service, as taught by Yu, to the teachings of Gagnon-Voiles, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 38: All the limitations in system claim 38 are closely parallel to the limitations of system claim 29 analyzed above and are rejected on the same bases. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnon-Voiles (US 2016/0155162 A1) (“Gagnon-Voiles”) in view of Miller (US 2020/0334737 A1) (“Miller”) in view of Howcroft (US 6,609,106 B1) (“Howcroft”).

Claim 31: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24. Gagnon-Voiles fails to explicitly disclose wherein the processor sends a reminder for the selling event before it starts by the processor. However, Howcroft does teach wherein the processor sends a reminder for the selling event before it starts by the processor ([0041] - cause the record/reminder server 149 to transmit a reminder [claimed processor sends a reminder] as a pop-up to the set-top box 124 for display via the display device 126 two hours prior to the sale event [claimed sends a reminder for the selling event before it starts] . . . send a second reminder of the sale event to the mobile phone 178 as a text message or as an audio alert thirty minutes prior to the sale event [claimed sends a reminder for the selling event before it starts]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Howcroft into the invention of Gagnon-Voiles. One of ordinary skill in the art would have been motivated to do so because Howcroft teaches a solution to the problem in the art of “a need for an improved system and method of scheduling an event related to an advertisement” [0002] - specifically, the case where the event is a reminder and the advertisement is for a sales event [0041]. 
In addition, it would have been recognized that applying the known technique of a processor sending a reminder for a selling event before it starts, as taught by Howcroft, to the teachings of Gagnon-Voiles, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greenberger (US 2018/0075510 A1) teaches customizing a menu for a user based on the user’s interests. 
 Smoak (US 8,843,853 B1) teaches dynamically creating and updating a function group in an interface based on user preference, usage history, location, and user context. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684